Citation Nr: 1030546	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-28 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran had active service from July 1979 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida, denying the claims currently on appeal.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The evidence in this case is at least in equipoise, suggesting 
that the Veteran's tinnitus manifested during, or as a result of, 
his active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for tinnitus.  Having reviewed the evidence of record, the Board 
finds that the evidence for and against this claim is at least in 
equipoise.  When a Veteran seeks benefits and the evidence is in 
relative equipoise, the Veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran is 
entitled to service connection for tinnitus.  

The Veteran's service treatment records do not demonstrate that 
he was diagnosed with tinnitus during his active military 
service.  The Veteran's DD-214 demonstrates that the Veteran 
worked as a power generator and wheeled vehicle mechanic for 2 
years and 2 months during active military service.  Therefore, 
there is evidence of noise exposure during military service.  
However, there is no actual evidence of tinnitus during military 
service or during the Veteran's April 1984 separation 
examination.  

The first post-service evidence of tinnitus is the Veteran's 
April 2005 claim.  Upon filing his claim, the Veteran was 
afforded a VA examination in October 2005.  The Veteran reported 
suffering from constant tinnitus in both ears that fluctuated in 
intensity since his military service.  The Veteran reported being 
exposed to tanks, demolitions, grenades and small arms fire 
during his military service.  The examiner indicated that he 
could not assess the relationship between the Veteran's tinnitus 
and his military service without resorting to mere speculation.  

Based on the above facts, the Board concludes that the evidence 
for and against the Veteran's claim is at least in equipoise.  
While the Veteran did not report tinnitus at the time of his 
separation from active duty, he did state during his October 2005 
VA examination that he experienced constant tinnitus in both ears 
that fluctuated in intensity since he was in the military.  Lay 
assertions may serve to support a claim for service connection 
when they relate to the occurrence of events that are observable 
as a lay person or the presence of a disability or symptoms of a 
disability that are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support the existence of a disability even when not 
corroborated by contemporaneous medical evidence).  

The Board recognizes that the October 2005 VA examiner was unable 
to link the Veteran's tinnitus to military service without 
resorting to mere speculation.  However, this opinion is not 
sufficient since it was ambiguous and the examiner did not 
provide any supporting rationale for this opinion.  See Jones v. 
Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010).  Therefore, 
since the Veteran is competent to testify to the chronicity of 
tinnitus, and since there is no reliable medical opinion to the 
contrary, the Board finds that service connection is warranted.  

Having afforded the Veteran the full benefit of the doubt, the 
Board concludes that the Veteran is entitled to service 
connection for tinnitus.  See 38 U.S.C. § 5107(b).  The Veteran's 
claim of entitlement to service connection for tinnitus is 
granted.


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran contends that he is entitled to service connection 
for bilateral hearing loss.  Specifically, the Veteran contends 
that his hearing loss manifested as a result of noise exposure 
during active duty.  However, additional evidentiary development 
is necessary before appellate review may proceed.  

The Veteran indicated in his September 2006 appeal to the Board 
that he had received a VA audiology examination in which the 
examiner opined that his hearing loss was due to military 
service.  The record contains an April 2005 VA Annual Industrial 
Hearing examination.  However, there is no opinion offered by the 
audiologist at this time.  Therefore, the Veteran should be 
contacted and asked to submit a copy of the opinion he referred 
to in his September 2006 appeal to the Board, or, if he does not 
have a copy of the opinion, he should be asked to provide 
additional information about this opinion so that VA may obtain a 
copy of it and incorporate it into his claims file.  

In addition, the Veteran should be afforded another VA 
audiometric examination.  The October 2005 VA examiner noted that 
the Veteran reported difficulty understanding speech since his 
military service.  However, the examiner failed to discuss the 
Veteran's lay evidence of continuity of symptomatology when 
offering his opinion as to etiology.  See Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (holding that an examination must consider 
lay evidence of in-service incurrence or continuity of 
symptomatology since service).  Therefore, since the Veteran is 
competent to testify to chronicity of symptomatology, this matter 
should be considered by the examiner in the discussion.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and given 
the opportunity to submit any additional 
evidence he has in support of his claim.  
Additionally, the Veteran should be asked to 
provide a copy of the positive etiological 
opinion he referenced in his September 2006 
appeal to the Board, assuming he has a copy 
of this opinion.  In the alternative, the 
Veteran should be asked to supply sufficient 
identifying information as to permit VA to 
locate and obtain this opinion.  Any evidence 
that is obtained must be incorporated into 
the Veteran's claims file.  

2.  After completion of the above, the 
Veteran should be afforded an additional VA 
examination before an audiologist.  The 
Veteran's claims file and a copy of this 
remand must be made available for review by 
the VA examiner upon examination.  The 
examiner is asked to identify whether it is 
at least as likely as not that the Veteran 
suffers from bilateral hearing loss that 
manifested during, or as a result of, active 
military service.  

A complete rationale must be provided for any 
opinion offered.  The examiner should also 
discuss the Veteran's lay testimony regarding 
chronicity of symptomatology when discussing 
the offered opinion.  

3.  The AMC should then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
SSOC, containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


